Citation Nr: 9928787	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  95-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for skin disability due 
to mustard gas exposure.  

2.  Entitlement to service connection for lung disability due 
to mustard gas exposure or chlorine gas exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The claim for service connection for skin disability due 
to mustard gas exposure is not plausible.  

2.  The claim for service connection for lung disability due 
to mustard gas or chlorine gas exposure is not plausible.  


CONCLUSIONS OF LAW

1.  The claim for service connection for skin disability due 
to mustard gas exposure is not well grounded.  38 U.S.C.A 
§ 5107(a) (West 1991).

2.  The claim for service connection for lung disability due 
to mustard gas or chlorine gas exposure is not well grounded.  
38 U.S.C.A § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of 
well-grounded claims for service connection for skin 
disability due to mustard gas exposure and for service 
connection for lung disability due to mustard gas or chlorine 
gas exposure.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a claim that is plausible, that is, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim is not 
well grounded, the appeal must fail with respect to it, and 
there is no duty to assist the appellant further in the 
development of facts pertinent to the claim.  Id., 
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.  38 U.S.C.A. § 5107(a); see Grivois v. 
Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  Further, in order for a claim 
to be considered plausible, and therefore well grounded, 
there must be evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or an 
injury in service (lay or medical evidence), and medical 
evidence of a nexus between the inservice injury or disease 
and a current disability.  Epps. v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3rd 604 (Fed. Cir. 1996) (per curiam), 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998). In 
addition, service connection is warranted on a presumptive 
basis where the veteran experienced full-body exposure to 
nitrogen mustard or Lewisite during active military service 
and subsequently developed certain listed skin disorders 
including scar formation and squamous cell carcinoma of the 
skin and respiratory disabilities including chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease.  38 C.F.R. § 3.316 (1998).  
This regulation does not preclude a claimant from 
establishing that exposure to mustard gas actually caused the 
disabilities for which he is claiming service connection and 
that service connection is therefore warranted on a direct 
basis.

The veteran contends that he developed skin and lung 
disabilities as a result of his exposure to mustard and 
chlorine gas during his tour of duty at the 8th Chemical 
Depot in Hawaii during World War II (WWII).  The veteran 
testified at a hearing dated in October 1995 before a hearing 
officer that he was on guard duty when a valve malfunctioned 
on a container of chlorine gas.  The veteran stated that he 
inhaled a lung full of chlorine gas before he got his gas 
mask on.  He did not receive any medical attention at that 
time.  The veteran also claimed that he was exposed to 
mustard gas from working at the chemical depot.  He stated 
that the mustard gas containers could have been leaking.  The 
veteran further testified that he had been treated by a 
private physician for his lung disability.  The private 
physician had asked him if he had been exposed to chemicals.  
The veteran told him about the chlorine leak.  The veteran 
testified that the physician stated that the gas exposure was 
probably just catching up with him.  

Service medical records are negative for complaints, 
findings, or diagnoses pertaining to a skin or lung 
disability.  These records also do not indicate that the 
veteran was ever exposed to mustard gas or chlorine gas.  

VA medical records dated from the 1980s to the 1990s reflect 
that the veteran was seen and treated for skin and 
respiratory disorders.  With respect to the skin, these 
records provide diagnoses including fungal skin lesions, 
tinea cruris, seborrheic dermatitis, seborrheic keratosis, 
and skin tags.  The report of a VA examination dated in April 
1994 reflects diagnoses of questionable mustard gas exposure, 
numerous skin tags and nevi present, and scars of the face 
compatible with history of skin cancer removal.  

With respect to the lungs, studies of the chest dated in 1994 
reveal right pleural effusion and bilateral lower lobe 
pneumonitis, chronic changes in both lungs, effusion and/or 
pleural thickening of the right base, and mild associated 
right basilar consolidation and bilateral vascular 
congestion.  When seen on an outpatient basis with respect to 
his lungs in April 1994, the veteran related a history of 
exposure to chemicals.  In December 1994, a diagnosis of 
chronic pleural effusion, pleural-scarring secondary to 
pneumonia in the past was recorded.  

While the veteran believes that he now has skin disability 
and lung disability due to exposure to mustard gas during 
service, he has produced no evidence showing that he had such 
mustard gas exposure during service.  The contemporaneous 
medical records fail to show that the veteran was exposed to 
any toxic agents or chemicals.  However, even if it is 
conceded that the veteran was exposed to mustard gas in 
service, he is not entitled to service connection for skin 
and lung disabilities on a presumptive basis under the 
provisions of 38 C.F.R. § 3.316.  The veteran asserts that he 
was possibly exposed to mustard gas fumes when working around 
a chemical depot, he has made no assertions that he had full-
body exposure to mustard gas.  The presumptions of 38 C.F.R. 
§ 3.316 only apply to veterans who have had full-body 
exposure to mustard gas.

The Board has also considered whether service connection 
would be warranted on a direct incurrence basis under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d) for skin 
disability due to exposure to mustard gas and for lung 
disability due to exposure to mustard gas or chlorine gas.  
As noted above, the contemporaneous service medical records 
fail to show that the veteran was exposed to any toxic agents 
or chemicals.  Regardless, the Board notes that the only 
evidence of record linking the claimed disabilities to 
service is the veteran's own testimony and representations.  
While the veteran is competent to attest to his experiences 
in service, the veteran, as a lay person is not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, his 
personal belief that a relationship exists between the 
claimed disabilities and his military service cannot serve to 
prove that the disabilities for which the veteran claims 
service connection was incurred in or aggravated by service.  
In this case, the veteran has not submitted any medical 
opinion or other competent medical evidence relating any 
current skin or lung disabilities to exposure to mustard gas 
or chlorine gas, or to service in general.  His claims for 
service connection for skin disability due to exposure to 
mustard gas and for lung disability due to exposure to 
mustard gas or chlorine gas are therefore not well grounded 
and must be denied.  See Edenfield v. Brown, 8 Vet.App. 384, 
388-90 (1995).  

While the veteran has testified that a private physician told 
him that his exposure to chlorine gas was probably catching 
up to him in regards to his current lung disability, the 
veteran has not submitted any such statement.  At the October 
1995 hearing the veteran was advised that it would be helpful 
for him to obtain and submit such a statement, but he did 
not.  Since the veteran has not submitted a well-grounded 
claim for service connection for lung disability due to 
exposure to mustard gas or chlorine gas, VA cannot undertake 
to assist the veteran in developing facts pertinent to his 
claim.  Morton v. West, 12 Vet. App. 477, 486 (1999)

Although the Board has disposed of these claims on a ground 
different from that of the RO, that is, whether the veteran's 
claims are well grounded rather than whether he is entitled 
to prevail on the merits, the veteran has not been prejudiced 
by the Board's decision.  In assuming that the claims were 
well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).



ORDER

Service connection for skin disability due to mustard gas 
exposure is denied.  

Service connection for lung disability due to mustard gas 
exposure or chlorine gas exposure is denied.  


		
	ROBERT E. P. JONES
Acting Member, Board of Veterans' Appeals







